Illinois Official Reports

                                            Appellate Court



           Board of Trustees of Illinois Valley Community College District No. 513 v.
                          Putnam County, 2014 IL App (3d) 130344



Appellate Court              THE BOARD OF TRUSTEES OF ILLINOIS VALLEY
Caption                      COMMUNITY COLLEGE DISTRICT NO. 513, and THE
                             COUNTIES OF BUREAU, DE KALB, GRUNDY, LA SALLE, LEE,
                             LIVINGSTON, MARSHALL AND PUTNAM IN THE STATE OF
                             ILLINOIS, Plaintiffs-Appellees, v. PUTNAM COUNTY, a Political
                             Subdivision of the State of Illinois, DANIEL KUHN, in His Official
                             Capacity as Putnam County Clerk, and KEVIN KUNKEL, in His
                             Official Capacity as Putnam County Treasurer and Collector, and
                             MARQUIS ENERGY, LLC, Defendants-Appellants.


District & No.               Third District
                             Docket No. 3-13-0344


Filed                        July 9, 2014


Held                         In answer to a question certified by the trial court pursuant to Supreme
(Note: This syllabus         Court Rule 308 as to whether a trial court has equitable jurisdiction to
constitutes no part of the   determine whether an abatement of real estate taxes in an enterprise
opinion of the court but     zone has been properly applied even though the decision may be
has been prepared by the     detrimental to a taxpayer who would have the right to protest the
Reporter of Decisions        taxation of that property only under the exclusive jurisdiction of the
for the convenience of       Property Tax Code, the appellate court answered “yes,” since the tax
the reader.)                 objection procedure under the Code does not provide a remedy to
                             taxpayers like plaintiffs in the instant action, who objected to the
                             abatement of the taxes on the defendant ethanol facility that benefitted
                             from being in an enterprise zone; therefore, plaintiffs were entitled to
                             seek equitable relief in the trial court.


Decision Under               Appeal from the Circuit Court of Putnam County, No. 11-MR-4; the
Review                       Hon. Scott A. Shore, Judge, presiding.
     Judgment                 Certified question answered; cause remanded.


     Counsel on               Hal R. Morris (argued) and Elizabeth A. Thompson, both of Arnstein
     Appeal                   & Lehr, LLP, of Chicago, and Roger C. Bolin, of Boyle & Bolin, of
                              Hennepin, for appellant Marquis Energy, LLC.

                              James A. Mack, State’s Attorney, of Hennepin, for appellant Putnam
                              County.

                              John M. Redlingshafer, of Heyl, Royster, Voelker & Allen, of Peoria,
                              for appellant Daniel Kuhn.

                              Michael R. Stiff, of Spesia & Ayers, of Joliet, for appellant Kevin
                              Kunkel.

                              Walter Zukowski (argued), of Peru, for appellees.


     Panel                    PRESIDING JUSTICE LYTTON delivered the judgment of the court,
                              with opinion.
                              Justices Carter and Holdridge concurred in the judgment and opinion.


                                               OPINION


¶1        From 2009 to 2011, defendant Kevin Kunkel, as Putnam County treasurer and collector,
       abated taxes for an ethanol facility owed by Marquis Energy, LLC. Plaintiffs filed a complaint
       against Kunkel, Marquis Energy, and Putnam County, seeking equitable and declaratory relief.
       Marquis Energy filed a motion to dismiss, arguing that the court lacked jurisdiction. The trial
       court denied the motion but certified the following question for interlocutory appeal:
               “Does the circuit court have general equitable jurisdiction to determine whether an
               intended abatement of taxes with[in] an Illinois Enterprise Zone has been properly
               applied to extend and collect property taxes, notwithstanding that resolution thereof
               may result in detriment to a taxpayer who would, in turn, have the right to protest the
               taxation of that taxpayer’s property only under the exclusive jurisdiction of Article 23
               of the Property Tax Code?”
       We answer “yes” to the certified question and remand the cause for further proceedings.
¶2        In June 1987, the cities of Princeton and Spring Valley, the Villages of Ladd, Hennepin,
       Mark and Granville, and the counties of Bureau and Putnam were awarded an enterprise zone,
       known as the Bureau/Putnam Area Enterprise Zone (Enterprise Zone), pursuant to the Illinois

                                                  -2-
     Enterprise Zone Act (Ill. Rev. Stat. 1985, ch. 67½, ¶ 601 et seq.). On June 28, 2006, Illinois
     Valley Community College District No. 513 (College District) approved a resolution
     extending the termination date of the Enterprise Zone to July 1, 2017. The resolution
     authorized and directed the county clerks of Bureau and Putnam Counties to abate taxes
     imposed on property located in the College District and within the Enterprise Zone upon which
     new improvements are constructed or upon which existing improvements are renovated or
     rehabilitated. The resolution also provided:
                  “Such abatement shall continue and be in full force and effect as set forth in this
              Resolution for any improvements that result in an increase in square footage which
              occur after July 1, 2007. No tax abatement will be given to improvements which
              occurred prior to July 1, 2007 even if such improvements are receiving tax abatements
              from other taxing bodies through the Enterprise Zone.”
¶3       In September 2006, Marquis Energy began constructing a new ethanol facility within the
     Enterprise Zone in Hennepin, Putnam County. The construction was complete in April 2008.
     From 2009 to 2011, Kunkel abated Marquis Energy’s taxes for the facility.
¶4       Plaintiffs, the board of trustees of the College District and the counties of Bureau, De Kalb,
     Grundy, La Salle, Lee, Livingston, Marshall and Putnam, filed a claim for equitable relief
     against Putnam County, Kunkel and Marquis Energy, objecting to the abatement of Marquis
     Energy’s taxes. The complaint sought a writ of mandamus requiring Kunkel to stop abating
     Marquis Energy’s taxes and to recalculate and reissue tax bills to Marquis Energy for the years
     2009, 2010 and 2011. The complaint also sought a declaration that “the Marquis ethanol
     facility is not subject to tax abatement pursuant to Plaintiff’s Resolution dated June 28, 2006.”
¶5       Marquis Energy filed a motion to dismiss, arguing that the trial court did not have
     jurisdiction to rule on plaintiffs’ complaint. The trial court denied the motion, and Marquis
     Energy asked the court to certify a question for interlocutory appeal. The trial court granted
     Marquis Energy’s request and certified the following question for interlocutory appeal:
              “Does the circuit court have general equitable jurisdiction to determine whether an
              intended abatement of taxes with[in] an Illinois Enterprise Zone has been properly
              applied to extend and collect property taxes, notwithstanding that resolution thereof
              may result in detriment to a taxpayer who would, in turn, have the right to protest the
              taxation of that taxpayer’s property only under the exclusive jurisdiction of Article 23
              of the Property Tax Code?”
     Marquis Energy filed an application for interlocutory appeal pursuant to Illinois Supreme
     Court Rule 308 (eff. Feb. 26, 2010), which we granted.
¶6       Pursuant to Supreme Court Rule 308, we are limited to answering the specified certified
     question. In re Marriage of Murugesh, 2013 IL App (3d) 110228, ¶ 16. Our review of the
     certified question is de novo. Id.
¶7       In the field of taxation, the general rule applies that equity will not assume jurisdiction to
     grant relief where an adequate remedy at law exists. Givot v. Orr, 321 Ill. App. 3d 78, 85
     (2001). Where the tax objection procedure provides the taxpayer with an adequate remedy at
     law, the taxpayer may not seek equitable relief. Id.
¶8       Defendants contend that the tax objection procedure set forth in the Property Tax Code
     (Code) (35 ILCS 200/23-5 to 23-45 (West 2012)) provides plaintiffs with an adequate remedy



                                                 -3-
       at law and precludes the trial court from exercising equitable jurisdiction over plaintiffs’
       complaint. Resolution of this question requires us to review and interpret the Code.
¶9         The primary objective of statutory interpretation is to ascertain and give effect to the intent
       of the legislature. County of Du Page v. Illinois Labor Relations Board, 231 Ill. 2d 593, 603-04
       (2008). The most reliable indicator of such intent is the language of the statute, which is to be
       given its plain and ordinary meaning. Id. at 604. In construing a statute, a court must not focus
       exclusively on a single sentence or phrase, but must view the statute as a whole. Standard
       Mutual Insurance Co. v. Lay, 2013 IL 114617, ¶ 26. The court may consider the reason for the
       law, the problems sought to be remedied, and the purposes to be achieved. Id.
¶ 10       Article 23 of the Code governs tax objections. 35 ILCS 200/23-5 to 23-45 (West 2012).
       Section 23-5 of the Code sets forth who may file a tax objection and states: “[I]f any person
       desires to object to all or any part of a property tax for any year, for any reason other than that
       the property is exempt from taxation, he or she shall pay all of the tax due within 60 days from
       the first penalty date of the final installment of taxes for that year.” 35 ILCS 200/23-5 (West
       2012). The Code defines “person” as “Male, female, corporation, company, firm, society,
       singular or plural number.” 35 ILCS 200/1-125 (West 2012).
¶ 11       The usual and preferred vehicle through which judicial relief from improper, erroneous or
       otherwise excessive assessments is sought and gained is through a tax objection. Hulse v. Kirk,
       28 Ill. App. 3d 839, 841-42 (1975). “The tax objection procedure allows an individual to pay
       his taxes under protest and then file an objection with the collector’s office seeking a refund.”
       Rodgers v. Whitley, 282 Ill. App. 3d 741, 748 (1996). It is “a refund procedure available for
       individual property owners who feel that they have been overtaxed.” Id.
¶ 12       The purpose of the tax objection procedure is “to protect the rights of the taxpayer while
       also ensuring that the functioning of government is not impaired by protracted delays in the
       collection of taxes necessary for the operation of governmental units.” Sullivan v. Board of
       Commissioners of Oak Lawn Park District, 318 Ill. App. 3d 1067, 1074-75 (2001); see also
       People ex rel. Voorhees v. Chicago, Burlington & Quincy R.R. Co., 386 Ill. 200, 202-03 (1944)
       (objectives of statutory procedure are “to facilitate the collection of taxes and to protect the
       taxpayer”).
¶ 13       The underassessment of property not owned by the objector is cognizable in a tax objection
       case. Schlenz v. Castle, 115 Ill. 2d 135, 142 (1986). However, the only “relief available is a
       refund of the amount that the objecting taxpayer would not have paid had the other property
       been correctly assessed.” Id. The tax objection procedure does not provide a remedy to
       plaintiffs who feel that another’s property is being undertaxed and are seeking an increase in
       taxes on that property, rather than a decrease of their own taxes. See Rodgers, 282 Ill. App. 3d
       at 748. Plaintiffs seeking an increase in taxes are entitled to file an action for declaratory and
       injunctive relief. Id.
¶ 14       Here, plaintiffs seek a ruling that Kunkel, as the treasurer and collector of Putnam County,
       improperly abated Marquis Energy’s taxes for several years. Such an action does not fall
       within the plain language of the Code. Section 23-5 provides that tax objections can be made to
       “all or any part of a property tax for any year.” 35 ILCS 200/23-5 (West 2012). The section
       further requires that the objector “pay all of the tax due.” Id. This language implies that some
       tax has been imposed. In this case, plaintiffs are objecting to the abatement of a tax, that is, the
       absence of a tax. They are not objecting to “all or any part of a property tax.” See id. Their
       action falls outside the plain language of the Code.

                                                    -4-
¶ 15       Moreover, the Code’s tax objection procedure does not provide plaintiffs the relief they are
       seeking. The only remedy available in a tax objection case is a refund of taxes paid by the
       objector. See 35 ILCS 200/23-20 (West 2012). The intent of the statute is to facilitate the
       collection of taxes and protect taxpayers from overtaxation. See Chicago, Burlington &
       Quincy R.R. Co., 386 Ill. at 202-03; Sullivan, 318 Ill. App. 3d at 1074-75. Here, plaintiffs do
       not seek a refund of taxes paid; rather, they seek to have another property owner’s taxes
       increased. The Code does not provide such a remedy. Thus, plaintiffs are not barred from
       seeking equitable relief, and the trial court properly had equitable jurisdiction over plaintiffs’
       complaint. See Rodgers, 282 Ill. App. 3d at 748.
¶ 16       We answer the certified question “yes” and remand for further proceedings.

¶ 17      Certified question answered; cause remanded.




                                                   -5-